

116 HR 4440 IH: Deadly Force Independent Review Act of 2019
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4440IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Cohen (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish protocols for the investigation of uses of deadly force by Federal law enforcement
			 officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Deadly Force Independent Review Act of 2019. 2.Protocol for investigation of use of deadly force by Federal law enforcement officerEach Federal law enforcement agency shall establish a protocol for investigating any use of deadly force and shall commence such an investigation on each occasion that an officer of that agency uses deadly force.
		3.Role of inspectors general
 (a)Review of agency investigationsIf the investigation is not conducted by the inspector general for that agency then the inspector general shall conduct an independent review of the findings to verify that the investigation was sufficiently thorough, complied with the protocols, and that the findings were adequately supported by the evidence. If the investigation uncovers any wrongdoing, the findings will be reported to proper authorities for appropriate disciplinary action, including prosecution in the case of any criminal activity.
 (b)Council To establish uniform proceduresThe Council of Inspectors General on Integrity and Efficiency shall establish a uniform, Governmentwide methodology for the reporting of any incident regarding the use of deadly force by an officer of a Federal law enforcement agency and develop uniform, Governmentwide guidelines for the investigation of such uses of deadly force.
			4.Report
 (a)In generalThe Council of Inspectors General shall submit a report each calendar quarter including a description of all instances of the use of deadly force by an officer of a Federal law enforcement agency, including any referrals for criminal prosecution, to—
 (1)the Committee on Oversight and Reform of the House of Representatives; (2)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (3)the Committees on the Judiciary of the Senate and of the House of Representatives; and (4)the Comptroller General of the United States.
 (b)Data collectionThe data collected and reported on under subsection (a) shall— (1)include identifying characteristics of the person who was the target of the use of deadly force and the officer who used deadly force, including—
 (A)race or ethnicity; (B)gender;
 (C)approximate age; and (D)the actual or perceived religious affiliation;
 (2)include the date, time, and location of such use of deadly force; (3)include the alleged criminal activity of the person who was the target of the use of deadly force;
 (4)include the nature of the deadly force used, including the use of a firearm; (5)include an explanation, if any, from the relevant law enforcement agency on why deadly force was used;
 (6)include a copy of any use of deadly force guidelines in effect at the relevant law enforcement agency at the time deadly force was used;
 (7)include a description of any non-lethal efforts employed to apprehend or subdue the person who was the target of the use of deadly force before deadly force was used; and
 (8)not include personally identifiable information described in section 5. 5.Limitations on publication of dataThe name or identifying information of a law enforcement officer, person who was the target of the use of deadly force, or any other individual involved in any activity for which data is collected and compiled under this Act shall not be—
 (1)released to the public; (2)disclosed to any person, except for—
 (A)such disclosures as are necessary to comply with this Act; (B)disclosures of information regarding a particular person to that person; or
 (C)disclosures pursuant to litigation; or (3)subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), except for disclosures of information regarding a particular person to that person.
			